1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                    DISTRICT OF NEVADA

8                                               ***

9     MARCUS WASHINGTON,                              Case No. 3:19-cv-00256-MMD-WGC

10                                Petitioner,                      ORDER
            v.
11
      WARDEN WILLIAM GITTERE, et al.,
12
                              Respondents.
13

14         Respondents have filed a corrected motion for extension of time (first request)

15   (ECF No. 23). The Court finds good cause exists to grant the motion for extension (ECF

16   No. 23). Respondents will have up to and including June 22, 2020, to file and serve their

17   response to the First Amended Petition (ECF No. 16).

18         DATED THIS 6th Day of April 2020.

19

20
                                                MIRANDA M. DU
21                                              CHIEF UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27

28
